Citation Nr: 0921485	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee, status post 
meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 
1978.

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in December 2008. This matter was 
originally on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative joint disease of the left knee, 
status post meniscectomy is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

During his January 2009 compensation and pension examination, 
the VA examiner noted that the Veteran retired from work in 
2003 because of back and knee problems and began receiving 
Social Security disability benefits.  VA has a duty to obtain 
Social Security Administration (SSA) records when they may be 
relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The 
medical and legal documents pertaining to this application 
have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant 
to the claim cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  Since the Veteran stated that his Social Security 
benefits are related to his knee disability, which is on 
appeal, the Board finds that the claim must be remanded in 
order to further develop the record before it can be 
adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2008).




Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits. If no records 
can be found, indicate that the records do 
not exist and whether further efforts to 
obtain the records would be futile.

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's left knee claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







